
	

114 HR 5491 IH: To require the Director of the Bureau of Consumer Financial Protection to verify the accuracy of consumer complaint information before making such information available to the public.
U.S. House of Representatives
2016-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5491
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2016
			Mr. Mulvaney introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Director of the Bureau of Consumer Financial Protection to verify the accuracy of
			 consumer complaint information before making such information available to
			 the public.
	
	
		1.Requirement to verify information in the complaint database before it may be released to the
 general publicSection 1013(b)(3)(A) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493(b)(3)(A)) is amended by adding at the end the following: The Director may not make any information about a consumer complaint in such database available to the public without first verifying the accuracy of all facts alleged in such complaint..
		
